Citation Nr: 0428948	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  03-21 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation for an enucleated right eye under 
the provisions of 
38 U.S.C. § 1151.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

The veteran served on active duty from December 1951 to 
December 1955. 

In February 2002, the RO received the veteran's claim of 
entitlement to service connection for an enucleated right eye 
under provisions of 38 U.S.C. § 1151.  In an October 2002 
rating decision, the RO denied the claim.  The veteran 
disagreed with the October 2002 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 2003.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in March 2004.  The transcript of the hearing is 
associated with the veteran's claims folder.

A motion to advance this case on the docket due to the 
veteran's age, his status as a VA pensioner, his entitlement 
to special aid and attendance, and his severe health 
problems, was granted by the Board in October 2004.  See 38 
U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

The veteran seeks compensation from VA under the provisions 
of 38 U.S.C. § 1151 for an enucleated right eye.  In essence,  
he contends that his right eye became infected following 
cataract surgery at a VA facility, which led to the loss of 
the eye.

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) . . . For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, 
medical or surgical treatment, or examination 
furnished 
the veteran under any law administered by the 
Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this 
title, and 
the proximate cause of the disability or death was- 
(A)	carelessness, negligence, lack of proper 
skill, error in 
judgment, or similar instance of fault on the part 
of the 
Department in furnishing the hospital care, medical 
or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable."

A preliminary review of the record appears to indicate that 
the veteran indeed sustained additional disability (the loss 
of his right eye) due to infection incurred after VA surgery.  
This, however, does not answer the question as to whether 
either (A) or (B) above occurred.   

The record contains evidence that the veteran may have filed 
a claim under the Federal Tort Claims Act, apparently based 
upon the same events which are the subject of the present 
appeal.  The Board believes that efforts should be made to 
obtain any records or evidence generated in relation to this 
claim.  Such evidence is obviously pertinent to the § 1151 
claim and must be obtained if possible.

In addition, the Board notes that in July 2004, a letter was 
received from Dr. R.B.R., which includes his statement that a 
delay in treatment of approximately 48 hours from the time 
the veteran's wife is reported to have called the VA Medical 
Center to report the veteran's complaint of severe and 
increased pain following surgery "could have contributed to 
the outcome."  In an April 2004 letter, Dr. R.B.R. indicated 
that early treatment of an infection is critical to saving 
the eye and vision.  The Board finds that these statements 
indicate at least the possibility of negligence in the 
treatment of the veteran's eye following surgery, but are not 
sufficient in themselves to substantiate the claim.  

In this case, the evidence establishes that the veteran has 
additional disability (loss of the eye), that he underwent a 
surgical procedure at a VA facility, and that the additional 
disability may be associated with such surgical treatment.  
However, the record does not contain sufficient medical 
evidence to make a decision on the claim.  Therefore, a 
medical opinion is required.  See 38 C.F.R. § 3.159(c)(4); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should make appropriate efforts to 
obtain records related to the veteran's 
claim under the Federal Tort Claims Act 
with respect to his enucleated right eye.  
In particular, VBA should contact VA 
District Counsel, the United States 
Attorney's Office, the United States 
District Court  or other appropriate 
officials to determine whether any 
documentation exists with respect to the 
tort claim to include any medical records 
and opinions, court documents and/or 
settlement agreements.  Any additional 
evidence obtained should be associated 
with the claims folder.

2.  VBA then should arrange for a review 
of the veteran's claims folder by a 
qualified physician, who should render an 
opinion as to (A) whether it is at least 
as likely as not that the loss of the 
veteran's right eye due to infection 
resulted from carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination; and (B) whether the loss of 
the veteran's right eye was an event not 
reasonably foreseeable.

The reviewing physician is not required 
to physically examine the veteran.  
However, if the physician determines that 
an examination is necessary, VBA should 
arrange for such examination.  

3.  After conducting any other 
development it deems necessary, VBA 
should then readjudicate the claim.  If 
the claim remains denied, VBA should 
issue a supplemental statement of the 
case and afford the veteran the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


